UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 1)* A123 SYSTEMS, INC. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) 03739T108 (CUSIP Number) Daniel Li Wanxiang America Corporation 88 Airport Road Elgin, Illinois 60123 (847) 622-8838 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 11, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No:03739T108 Page 2 of 10 Pages 1. Names of Reporting Persons. WANXIANG GROUP CORPORATION 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b)o 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization People’s Republic of China Number of 7. Sole Voting Power 0 Shares Beneficially Owned by Each 8. Shared Voting Power Reporting Persons With 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares(See Instructions) o Percent of Class Represented by Amount in Row (11) 9.99%2 Type of Reporting Person: CO, HC 1. The shares of Common Stock (as defined herein) reported herein as beneficially owned by the Reporting Persons are shares into which Bridge Warrant No. W1 (as defined herein) may become exercisable as described in Items 5 and 6 of the Initial Schedule 13D (as defined herein).Because the terms of Bridge Warrant No. W1 provide that the number of such shares depends uponthe Common Stock outstanding on a fully diluted basis at the time of exercise of Bridge Warrant No. W1, the number of shares beneficially owned by the Reporting Persons is subject to change.See Items 5 and 6 of the Initial Schedule 13D. 2. Bridge Warrant No. W1 cannot be exercised to the extent Wanxiang (as defined herein) and its affiliates would beneficially own in excess of 9.99% of the Common Stock until receipt of a favorable determination from the Committee on Foreign Investment in the United States.See Items 5 and 6 of the Initial Schedule 13D. SCHEDULE 13D CUSIP No:03739T108 Page3 of 10 Pages 1. Names of Reporting Persons. WANXIANGAMERICA CORPORATION 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Kentucky Number of 7. Sole Voting Power 0 Shares Beneficially Ownedby Each 8. Shared Voting Power Reporting Persons With 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares(See Instructions) o Percent of Class Represented by Amount in Row (11) 9.99%2 Type of Reporting Person: CO 1. The shares of Common Stock (as defined herein) reported herein as beneficially owned by the Reporting Persons are shares into which Bridge Warrant No. W1 (as defined herein) may become exercisable as described in Items 5 and 6 of the Initial Schedule 13D (as defined herein).Because the terms of Bridge Warrant No. W1 provide that the number of such shares depends uponthe Common Stock outstanding on a fully diluted basis at the time of exercise of Bridge Warrant No. W1, the number of shares beneficially owned by the Reporting Persons is subject to change.See Items 5 and 6 of the Initial Schedule 13D. 2. Bridge Warrant No. W1 cannot be exercised to the extent Wanxiang (as defined herein) and its affiliates would beneficially own in excess of 9.99% of the Common Stock until receipt of a favorable determination from the Committee on Foreign Investment in the United States.See Items 5 and 6 of the Initial Schedule 13D. SCHEDULE 13D CUSIP No:03739T108 Page4 of 10 Pages 1. Names of Reporting Persons. WANXIANG MANAGEMENT DEVELOPMENT INCENTIVE FOUNDATION 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization People’s Republic of China Number of 7. Sole Voting Power 0 Shares Beneficially Owned by Each 8. Shared Voting Power Reporting Persons With 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares(See Instructions) o Percent of Class Represented by Amount in Row (11) 9.99%2 Type of Reporting Person: OO, HC 1. The shares of Common Stock (as defined herein) reported herein as beneficially owned by the Reporting Persons are shares into which Bridge Warrant No. W1 (as defined herein) may become exercisable as described in Items 5 and 6 of the Initial Schedule 13D (as defined herein).Because the terms of Bridge Warrant No. W1 provide that the number of such shares depends uponthe Common Stock outstanding on a fully diluted basis at the time of exercise of Bridge Warrant No. W1, the number of shares beneficially owned by the Reporting Persons is subject to change.See Items 5 and 6 of the Initial Schedule 13D. 2. Bridge Warrant No. W1 cannot be exercised to the extent Wanxiang (as defined herein) and its affiliates would beneficially own in excess of 9.99% of the Common Stock until receipt of a favorable determination from the Committee on Foreign Investment in the United States.See Items 5 and 6 of the Initial Schedule 13D. SCHEDULE 13D CUSIP No:03739T108 Page5 of 10 Pages 1. Names of Reporting Persons. GUANQIU DEVELOPMENT FOUNDATION 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization People’s Republic of China Number of 7. Sole Voting Power 0 Shares Beneficially Ownedby Each 8. Shared Voting Power Reporting Persons With 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares(See Instructions) o Percent of Class Represented by Amount in Row (11) 9.99%2 Type of Reporting Person: OO, HC 1. The shares of Common Stock (as defined herein) reported herein as beneficially owned by the Reporting Persons are shares into which Bridge Warrant No. W1 (as defined herein) may become exercisable as described in Items 5 and 6 of the Initial Schedule 13D (as defined herein).Because the terms of Bridge Warrant No. W1 provide that the number of such shares depends uponthe Common Stock outstanding on a fully diluted basis at the time of exercise of Bridge Warrant No. W1, the number of shares beneficially owned by the Reporting Persons is subject to change.See Items 5 and 6 of the Initial Schedule 13D. 2. Bridge Warrant No. W1 cannot be exercised to the extent Wanxiang (as defined herein) and its affiliates would beneficially own in excess of 9.99% of the Common Stock until receipt of a favorable determination from the Committee on Foreign Investment in the United States.See Items 5 and 6 of the Initial Schedule 13D. SCHEDULE 13D CUSIP No:03739T108
